Citation Nr: 1025935	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, Georgia


THE ISSUE

Entitlement to reimbursement for the costs of private medical 
expenses incurred from May 7, 2004 to June 10, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from June 1973 to July 1973, and with the United States 
Army from March 1977 to October 1983 and from March 1986 to April 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 administrative decision issued 
by the Department of Veterans Affairs (VA) Carl Vinson VA Medical 
Center (VAMC) in Dublin, Georgia. 

In February 2010, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Atlanta VA 
Regional Office (RO).  A transcript of the hearing is of record.

During the February 2010 hearing, the Veteran testified that he 
was only seeking reimbursement for private laser surgery 
performed on both eyes to treat service-connected bilateral 
hypertensive retinopathy.  Billing statements from the Veteran's 
private optometrist indicate treatment dating from May 2004 to 
December 2006 with surgical procures performed on May 20, 2004 
and June 10, 2004.  The Veteran specifically testified that he 
was not seeking reimbursement for office visits conducted in 
2006.  Thus, the Veteran has limited his claim to consideration 
of reimbursement for treatment from May 7, 2004 to June 10, 2004.  

The issue of entitlement to service connection for 
arteriosclerosis, to include as secondary to service-
connected hypertensive retinopathy, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service-connected for hypertensive retinopathy 
which is rated as  noncompensably disabling.
2.  VA did not provide prior authorization for the medical 
services provided from May 7, 2004 to June 10, 2004.

3.  The care and service rendered from May 7, 2004 to June 10, 
2004 were not in response to a medical emergency of such a nature 
that delay would have been hazardous to the life or health of the 
Veteran and VA facilities were feasibly available.


CONCLUSION OF LAW

Payment or reimbursement for private medical services provided 
from May 7, 2004 to June 10, 2004, is not warranted.  38 U.S.C.A. 
§§ 111, 1701, 1703, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.143 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 7, 2004, the Veteran was seen at Retina Eye Center, a 
private optometrist's office, with complaints of eye pain and 
floaters.  A letter from the Veteran's optometrist on that date 
indicates that he was diagnosed with abnormal blood vessels in 
the eyes due to hypertensive and sickle cell retinopathy.  The 
optometrist noted that without laser treatment, the abnormal 
blood vessels would hemorrhage and detach the retina resulting in 
severe visual loss.  Billing statements from Retina Eye Center 
establish that the Veteran underwent an eye examination and 
procedure on May 20, 2004, with another procedure performed 
several weeks later on June 10, 2004.  

A claim for reimbursement for the Veteran's medical expenses was 
denied in a July 2007 administrative decision.  The Veteran 
contends that reimbursement is appropriate as his May 2004 and 
June 2004 medical care was performed in response to a medical 
emergency. 

In adjudicating a claim for reimbursement of medical expenses, 
the Board must make a factual determination as to whether VA gave 
prior authorization for the non-VA medical care that the Veteran 
received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.

There is no evidence that the Veteran obtained proper 
authorization for the private treatment he received in May and 
June 2004.  In fact, the Veteran testified during the February 
2010 hearing that he did not contact VA prior to seeking 
treatment at Retina Eye Center.  The Veteran has never asserted 
that he received authorization prior to his May and June 2004 
treatment and there is no other evidence suggesting that there 
was prior authorization.  Specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with, as a 
result of which proper authorization from VA was not obtained.  
Smith v. Derwinski, 2 Vet. App. 378 (1992).

A Veteran may be eligible for payment or reimbursement for 
services not previously authorized in accordance with 38 U.S.C.A. 
§§ 1725 or 1728.  Hennessey v. Brown, 7 Vet. App. 143 (1994).  
The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-387, § 
402(a), 122 Stat. 4123 (2008).  Specifically, the word "shall" in 
the first sentence was replaced by the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  While 
the amended provisions became effective when the law was signed 
on October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994). 
Because the Veteran's claim was filed prior to the effective date 
of the amendments, the amended version of the statute does not 
apply in this case.

Under Section 1728, payment may be made for care rendered for an 
adjudicated service-connected disability, a nonservice- connected 
disability aggravating a service-connected disability, for any 
disability of a veteran who has a total disability permanent in 
nature resulting from a service- connected disability, or, in 
certain circumstances, any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocation 
rehabilitation program.  38 U.S.C.A. §1728(a)(2); 38 C.F.R. § 
17.120(a).  

Payment may be made if the care and service not previously 
authorized were rendered in a medical emergency of such a nature 
that delay would have been hazardous to life or health; and when 
VA or other Federal facilities were not feasibly available, and 
an attempt to use them before them beforehand or obtain prior VA 
authorization for the service required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120(b), (c).

At the time of the May 2004 and June 2004 private treatment, 
service connection was not in effect for the Veteran's eye 
disability.  Service connection was subsequently granted for 
hypertensive retinopathy in a March 2007 Board decision with a 
noncompensable evaluation assigned by the RO in a May 2007 rating 
decision, effective October 28, 1994.  Therefore, the medical 
care rendered in this case was for an adjudicated service-
connected disability.  Thus, the determinative issues are whether 
the treatment was rendered in response to a medical emergency and 
whether VA or other Federal facilities were feasibly available.  

The Veteran contends that VA facilities were not feasibly 
available in May and June 2004 due to scheduling problems with 
the Carl Vinson VAMC.  He testified in February 2010 that he had 
attempted to procure a VA optometry consultation for his eye 
complaints from his VA primary care physician, but he experienced 
an emergency situation before such a consultation could be 
scheduled.  Despite the Veteran's contentions regarding the 
difficulty of obtaining a VA optometry consultation, records from 
the Carl Vinson VAMC show that the Veteran was examined by a VA 
optometrist in January 2004, four months before his private eye 
surgery, and was subsequently seen by a VA optometrist in 
February 2006 and April 2007.  In addition, the Veteran had 
previously undergone laser eye surgery at the VAMC in December 
1994.  He also testified that he did not attempt to contact VA 
the day he sought private treatment for the claimed medical 
emergency; instead, he called a private nurse advice line and 
found a private optometrist using the phonebook.  He did not call 
a VA advice line, or contact the VAMC to inquire about receiving 
VA treatment.  Accordingly, the record does not indicate that use 
of VA facilities was not feasibly available in May and June 2004.  

The evidence also does not establish that the Veteran's treatment 
for an eye condition was in response to a medical emergency or of 
such a nature that delay would have been hazardous to the 
Veteran's life or health.  The Veteran testified in February 2010 
that when he woke on the morning on May 7, 2004 he believed he 
was going blind as he experienced pain and floaters in his eyes.  
The Court of Appeals for Veterans Claims (Court) has held that 
the question of medical emergency is determined on the basis of 
what a reasonable lay person would believe, rather than medical 
findings.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  
However, the Veteran's actions in May and June 2004 were not 
consistent with someone who believed their life or health was at 
risk.  He did not report to a VA or private emergency room, but 
instead contacted a telephone advice line and used a phonebook to 
locate a private optometrist.  In addition, while the Veteran 
secured an appointment that day with an optometrist, he testified 
that he was not scheduled to undergo a surgical procedure until 
more than a week later.  Billing statements from Retina Eye 
Center confirm that the Veteran was examined on May 7, 2004, but 
no procedures were performed until May 20, 2004, almost two weeks 
later. 

Similarly, while the record contains a May 7, 2004 letter from 
the Veteran's private optometrist noting that the Veteran 
required laser treatment to prevent severe visual loss, the 
letter does not indicate that such treatment was necessary in 
response to a medical emergency.  The first laser treatment was 
not performed until two weeks later, with a subsequent procedure 
performed on June 10, 2004.  The amount of time between the 
Veteran's initial consultation and the performance of his laser 
treatment would clearly lead a reasonable lay person to believe 
that the Veteran's eye problems in May and June 2004 did not 
constitute a medical emergency.

Accordingly, the claim for reimbursement of private medical 
expenses incurred from May 7, 2004 to June 10, 2004 must be 
denied because the preponderance of the evidence is against the 
claim and there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a July 2007 letter.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

The Veteran has submitted records of treatment from his private 
optometrist.  While complete office records pertaining to the 
Veteran's treatment in May and June 2004 are not of record, the 
Veteran indicated at his February 2010 hearing that he would 
submit all available records of treatment.  There is no 
indication that there are outstanding records relevant to the 
claim on appeal.  In addition, VA had previously attempted to 
procure records from the Veteran's private optometrist, but in 
July 2007 was informed there was a charge for such records.  
Hence, VA has made reasonable efforts to obtain the Veteran's 
private clinical records, and the Veteran has not identified any 
other evidence pertinent to the claim on appeal.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to reimbursement for the costs of private medical 
expenses incurred from May 7, 2004 to June 10, 2004 is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


